

115 HRES 841 IH: Expressing support for the designation of the week of April 23, 2018, through April 27, 2018, as “Skills for Today Week” to honor educators and organizations, including beyond school programs, working to equip all learners with the knowledge and skills required for workforce, college, and life success.
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 841IN THE HOUSE OF REPRESENTATIVESApril 24, 2018Mr. Loebsack (for himself and Mr. Costello of Pennsylvania) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing support for the designation of the week of April 23, 2018, through April 27, 2018, as Skills for Today Week to honor educators and organizations, including beyond school programs, working to equip all
			 learners with the knowledge and skills required for workforce, college,
			 and life success.
	
 Whereas students need skills that reflect today’s workforce demands so that they can earn a living wage and contribute to maintaining United States competitiveness;
 Whereas employers need a highly skilled workforce to keep up with the fast pace of change in business today;
 Whereas United States executives say they need a workforce equipped with skills beyond the traditional three Rs of reading, writing, and arithmetic if they are to grow their businesses and organizations in the 21st century;
 Whereas learning takes place throughout life in many places and spaces; Whereas from birth through their careers, learners need a broad range of experiences that develop their skills, dispositions, and abilities to succeed;
 Whereas a strong foundation for success is rooted in learning that happens in and out of school; Whereas 21st-century learning environments and opportunities are essential to prepare all students for the challenges of workforce, college, and life success in the 21st century and beyond, as well as ensure ongoing innovation in our economy and the health of our democracy; and
 Whereas all learners need and deserve 21st-century learning opportunities to thrive as tomorrow’s leaders, workers, and citizens: Now, therefore, be it
	
 That the House of Representatives— (1)honors the vital role of educators, schools, and beyond school learning initiatives in promoting 21st-century learning, including preparing students for success after graduation;
 (2)supports the designation of Skills for Today Week; (3)recognizes the importance of 21st-century learning and equipping learners with the communication, collaboration, critical thinking, and creativity skills they need for success after graduation; and
 (4)supports and encourages schools, States, community organizations, businesses, and other leaders to work collaboratively to ensure all students graduate with the knowledge and skills they need to succeed.
			